PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/211,023
Filing Date: 24 Mar 2021
Appellant(s): Andriacchi et al.



__________________
Bret Field
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 2/14/2022 appealing the Office Action mailed 9/08/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-36 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson et al. (US Pat. 9,452,101) in view of Hutcheon et al. (US Pub. 2013/0012850) in view of Harry et al. (US Pat. 9,616,234).
Regarding claim 16, Tomlinson discloses a method of treating a subject, the method comprising: receiving with a processor (processor 48 in Fig. 3) from a sensor (sensing module 44 in Fig. 3) physical data obtained during moving of the joint (see Col. 4 lines 61-65), wherein the processor is configured to intermittently activate a vibratory cutaneous stimulation module (see Col. 5 lines 3-20; see also vibrating element 30 in Fig. 2) stably associated with a skin location of the subject (see vibrating element 30 in Fig. 2 which is held in place against the skin of the user, as seen by the orientation of the device in Fig. 1); and intermittently activating the vibratory cutaneous stimulation module in response to the received physical data to activate 
Tomlinson does not have a detailed description of treating pain associated with movement of a joint, by activating mechanoreceptors to mitigate pain associated with movement of the joint.
However, Hutcheon teaches a similar device for delivering vibrations to the leg of a user, where the applied vibrations are used to mitigate pain in the joint (see all of [0006] and [0022] where the device applies vibrations to the knee of a user to relieve pain).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the use of the Tomlinson device to be used for vibratory pain relief as taught by Hutcheon, as it would provide additional therapeutic benefits to the device by relieving pain in the joint being vibrated to accelerate recovery (Hutcheon; see [0022]).
The modified Tomlinson device does not have a detailed description of the cutaneous stimulation modules comprise: a first vibratory cutaneous stimulation module stably associated with a first skin location above the joint; and a second vibratory cutaneous stimulation module stably associated with a second skin location below the joint. 
However, Harry teaches a similar device for delivering vibrations to the knee of user, where the cutaneous stimulation modules comprise: a first vibratory cutaneous stimulation module stably associated with a thigh skin location of the subject (see input devices 510 in Fig. 8a which includes a set that are placed upon the thigh of the user, and which can be vibrators 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap of the modified Tomlinson device (Tomlinson; strap 22 in Fig. 1) to be a joint structure above and below the joint that includes a first and second set of vibrators on the thigh and shank respectively, as taught by Harry, as it positions an appropriate number of vibrators for engaging all the necessary muscles and joints, providing additional stimulation (Harry; see Col. 16 lines 54-61) that helps with injuries including ACL injuries (Harry; see Col. 2 lines 15-25 where common injuries include ACL injuries). It is understood that in the modified Tomlinson device, the additional vibratory cutaneous stimulation modules will be controlled and activated in an identical fashion to the vibratory cutaneous stimulation module of the Tomlinson in view of Hutcheon device. 
Regarding claim 17, the modified Tomlinson device has everything as claimed, including the physical data is selected from motion data (Tomlinson; see Col. 4 lines 61-65).
Regarding claim 18, the modified Tomlinson device has everything as claimed, including the sensor is an accelerometer (Tomlinson; see Col. 4 lines 61-65).
Regarding claim 19, the modified Tomlinson device has everything as claimed, including the method comprises applying vibration with the vibratory cutaneous stimulation module at a 
Regarding claim 20, the modified Tomlinson device has everything as claimed, including the method comprises activating the vibratory cutaneous stimulation module for a duration ranging from 0.2 to 2 sec (Tomlinson; see Col. 2 lines 42-47 and Col. 5 lines 66-67 to Col. 6 lines 1-3 where the processor operates the vibration unit at intervals of .01 to .2 seconds, which includes the .2 second duration).
Regarding claim 21, the modified Tomlinson device has everything as claimed, including the joint is a bone joint (Tomlinson; see the device in Fig. 1; see also Col. 7 lines 45-55).
Regarding claim 22, the modified Tomlinson device has everything as claimed, including the bone joint is the knee (Tomlinson; see the device in Fig. 1; see also Col. 7 lines 45-55).
Regarding claim 23, the modified Tomlinson device has everything as claimed, including the subject is a mammal (Tomlinson; see Fig. 1 where the subject is a person).
Regarding claim 24, the modified Tomlinson device has everything as claimed, including the mammal is a human (Tomlinson; see Fig. 1 where the subject is a person).  
Regarding claim 25, the modified Tomlinson device, as modified in claim 16, has everything as claimed, including a method mitigating knee pain experienced by a subject during ambulation (Hutcheon; see all of [0006] and [0022] where the device mitigates knee pain; see also [0045] where the device can be used to mitigate pain in the knee while moving), the method comprising: receiving gait cycle data from the subject (Tomlinson; see Col. 4 lines 61-65); and intermittently activating cutaneous stimulation modules in response to the received gait cycle data (Tomlinson; see Col. 5 lines 3-20 where the received acceleration of the leg 
The modified Tomlinson device does not have a detailed description of the cutaneous stimulation modules comprise: a first vibratory cutaneous stimulation module stably associated with a thigh skin location of the subject; and a second vibratory cutaneous stimulation module stably associated with leg shank skin location of a subject. Both Tomlinson and Hutcheon disclose a single vibratory cutaneous stimulation module that is stably associated with the skin of the patient (Tomlinson; vibrator 30 in Fig. 2 and Hutcheon vibration nozzle in Fig. 2).
However, Harry teaches a similar device for delivering vibrations to the knee of user, where the cutaneous stimulation modules comprise: a first vibratory cutaneous stimulation module stably associated with a thigh skin location of the subject (see input devices 510 in Fig. 8a which includes a set that are placed upon the thigh of the user, and which can be vibrators as seen in Col. 15 lines 61-67, and stably associated by joint structure 800); and a second vibratory cutaneous stimulation module stably associated with leg shank skin location of a subject (see input devices 510 in Fig. 8a which includes a set that are placed upon the shank/ calf of the user, and which can be vibrators as seen in Col. 15 lines 61-67, and stably associated by joint structure 800).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibrators of the modified Tomlinson 
Regarding claim 26, the modified Tomlinson device has everything as claimed, including the method comprises applying vibration with the first and second vibratory cutaneous stimulation modules at a frequency ranging from 20 to 450 Hz (Tomlinson; see Col. 2 lines 42-47 and Col. 5 lines 66-67 to Col. 6 lines 1-3 where the processor operates the vibration unit at 250 Hz).
Regarding claim 27, the modified Tomlinson device has everything as claimed, including the method comprises activating the first and second vibratory cutaneous stimulation modules for a duration ranging from 0.2 to 2 sec (Tomlinson; see Col. 2 lines 42-47 and Col. 5 lines 66-67 to Col. 6 lines 1-3 where the processor operates the vibration unit at intervals of .01 to .2 seconds, which includes the .2 second duration). 
Regarding claim 28, the modified Tomlinson device has everything as claimed, including the subject suffers from a musculoskeletal condition (Hutcheon; see [0006] and [0056]). 
Regarding claim 29, the modified Tomlinson device has everything as claimed, including the musculoskeletal condition comprises an injury (Harry; see Col. 2 lines 15-25 where common injuries include ACL injuries). 

Regarding claim 31, the modified Tomlinson device has everything as claimed, including the ligamentous injury is an ACL injury (Harry; see Col. 2 lines 15-25 where common injuries include ACL injuries). 
Regarding claim 32, the modified Tomlinson device has everything as claimed, including the musculoskeletal condition is a disease (Hutcheon; see [0006] and [0056]). 
Regarding claim 33, the modified Tomlinson device has everything as claimed, including the disease is osteoarthritis (Hutcheon; see [0006] and [0056]). 
Regarding claim 34, the modified Tomlinson device has everything as claimed, including the disease is a degenerative joint condition (Hutcheon; see [0006] and [0056]). 
Regarding claim 35, the modified Tomlinson device has everything as claimed, including the subject is a mammal (Tomlinson; see Fig. 1 where the subject is a person). 
Regarding claim 36, the modified Tomlinson device has everything as claimed, including the mammal is a human (Tomlinson; see Fig. 1 where the subject is a person).
(2) Response to Argument

Group I: Claims 16-27 and 35-36

1. 	There is No Valid Apparent Reason for Combining Tomlinson with Hutcheon and Harry in the Manner Claimed

	Appellant argues from page 7 line 15 to page 10 line 3 that the applied primary reference of Tomlinson requires a healthy set of nerves around the tibia tubercle to impart the signal through the nervous system, and that modifying the location of the Tomlinson vibration device to have structures above and below the knee with vibrators on both the thigh and shank would interrupt or otherwise lessen the ability of the Tomlinson device to send a signal through the aforementioned healthy nerves. Appellant’s argument holds that the vibration of Tomlinson must be applied to healthy nerves, such as the area of the tibia tubercle, and that there would be no benefit to changing the location of the applied vibratory stimulus to be both above and below the knee. The argument is not well taken. It is understood that while Tomlinson identifies the tibia tubercle as a region for applying the vibrations, there is no mention that the applied vibrations would not function if applied elsewhere. Rather, the Tomlinson device deals primarily with peripheral neuropathy of the foot, and the imparted vibration is intended to act as a stimulus so that the user can tell that their foot has touched the ground, as the user’s foot would be unable to properly feel the ground. Hence, the vibrations only need to be able to be felt by the user, and the tibia tubercle is merely a location identified in Tomlinson as being usable and capable of receiving the required vibration. Any vibration felt by the user, regardless of location, would be able to perform this same function. Therefore, while Tomlinson does recite a tibia tubercle, it is understood that the location is not critical to the function of the device, and that vibrations imparted to other areas would be equally as effective. As for the inclusion of multiple vibrators, Harry does teach a similar device using multiple vibrators to provide additional stimulation simultaneously to multiple areas. As previously stated, as long as 
	Appellant argues from page 10 line 4 to page 11 line 15 that the applied Hutcheon teaching reference specifically mentions applying simulation directly to the area of the knee feeling pain, such stimulation coming from a single vibrator to a single location to provide angiogenesis for pain relief, and that Hutcheon thus does not support pain relieving vibrations being applied to multiple locations simultaneously. The argument is not well taken. First, Hutcheon is being applied to show that vibrations, especially those applied to the knee of a user, are known in the art to provide pain relieving benefits. The application of stimulus, especially vibratory stimulus, for pain relief is well-known, and Hutcheon is teaching the explicit application of this well-known stimulus for specifically treating pain in the knee. As seen in [0022] of Hutcheon, the vibrations are used to promote the growth of blood vessels in “the afflicted knee and associated tendons, muscles, and joints” for treating knee pain. Thus, Hutcheon acknowledges that the stimulus affects multiple surrounding areas of near the site of the vibratory stimulus. In the fully modified Tomlinson device, there are multiple vibratory devices located around the knee (as taught by Harry) which impart a vibration to the user, said vibration being understood, in light of Hutcheon, to promote angiogenesis in the affected regions. It is understood that additional vibratory stimulus, especially both above and below the 
	Appellant argues from page 11 line 16 to page 12 line 27 that the applied Harry reference teaching additional stimulation locations that are to be applied to deficient nerves and deliver a subthreshold bias signal (i.e. small vibration unable to be felt by the user). Appellant argues that since Harry deals with deficient nerves, placing additional stimulators in the locations of these deficient nerves would not create a pathway through healthy nerves, and that the stimulus of Harry is for increasing the sensing threshold of the deficient nerves and the placement of the vibrators is solely reliant on acting on these deficient nerves. The argument is not well taken. It is understood that in the modified Tomlinson device, the patient suffers from peripheral neuropathy of the foot, and that the nerves around the knee areas are healthy. The applied subthreshold bias signal of Harry is not part of the modified device, as the stimulus is the stimulus of Tomlinson/ Hutcheon that is felt by healthy nerves and promotes angiogenesis. As the modified Tomlinson device has healthy nerves around the knee, the placement of vibrators as taught by Harry would be acting on healthy nerves. While Harry deals with deficient nerves, Harry is only being relied upon to teach using multiple vibrators, both above and below the knee. As Tomlinson, in light of the pain relief teachings of Hutcheon, would function with additional vibrators as taught by Harry, one of ordinary skill in the art would understand that the modified Tomlinson device is merely incorporating additional vibrators, not the subthreshold stimulus or deficient nerves that are specific to the device and patient of Harry. 

	Appellant argues from page 14 line 13 to page 15 line 20 that Tomlinson only deals with using vibrations for detecting heel strikes, not pain relief, and there is no reason as to why one of ordinary skill in the art would tie the vibrations to the gait cycle for pain relief. The argument is not well taken. Firstly, Tomlinson delivers vibrations to the body a user, and vibrations are a 
	Appellant argues from page 16 line 1 to page 18 line 12 that Tomlinson does not specifically treat pain, and that the Office’s interpretation of “mitigation of pain” is too broad, with the instant application dealing with a specific knee pain associated with movement of a joint. The argument is not well taken. First, while Tomlinson does not explicitly disclose treating pain, vibrational stimuli are well-known to be able to help treat pain. Further, in light of the teachings of Hutcheon, the Tomlinson device is modified so that the vibrational stimuli do provide pain relief around the knee of a user, which is an additional added benefit to the Tomlinson device that is separate and in tandem with the heel strike detection. Further, “mitigation of pain” is maintained to be broad, and any lessening of pain, distraction from feeling pain, or soothing sensations could be understood to mitigate the pain to some degree. Further, the claims have no specific requirement as to the type of pain or the method of mitigation, merely stating “for pain associated with movement of a joint” in claim 16 lines 1-2, and “to mitigate pain associated with movement of the joint” in claim 16 lines 10. Similar 

2. 	The Rejection Improperly Selects Disparate Aspects of Tomlinson, Hutcheon and Harry to Stitch Together and Obviousness Finding That Does Not Consider These Reference as a Whole

Appellant argues from page 18 line 15 to page 20 line 1 that the rejection relies upon impermissible hindsight, as the references are not considered as a whole, and that using the locations of the stimulus in Harry for Tomlinson/ Hutcheon would destroy the reason for those locations, and that Harry’s locations are specific to being used for sensory deficient nerves and one of ordinary skill in the art would not apply those locations to Tomlinson/ Hutcheon. The argument is not well taken. In response to appellant’s argument that the Office's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Second, while the references are fully considered, it is understood that a 35 U.S.C. 103 obviousness rejection does not combine every single aspect of the references into a singular amalgamation. Rather, one of ordinary skill in the art would recognize that particular benefits can be added from teaching references, and that when looking to improve or modify a device, not every component is added from a teaching into the new device. As such, while Harry does use its vibratory locations for subthreshold stimulation for sensory deficient nerves, the stimulation and nerves are not being brought into the modified Tomlinson device. Using the taught locations of Harry does not destroy the reason to combine, as the applied stimulation in Tomlinson is different from that of Harry. Appellant appears to be bringing the stimuli of Harry into the modified Tomlinson device, whereas only the locations is part of the modified Tomlinson device. Harry does not teach away or prevent a person or ordinary skill in the art from applying a different stimulus to the disclosed vibrational locations.
	Appellant argues from page 20 line 2 to page 21 line 2 that Tomlinson is specifically for providing a single stimulus for detecting heel strikes, and has no teaching about being used for pain relief or why pain relief would be tied to the gait cycle along with the heel strikes. The argument is not well taken. As stated in a previous rebuttal, Tomlinson is not solely reliant on the tibia tubercle, and would be equally as capable of operating in its intended fashion provided the vibrational stimulus can still be felt by the user. The assertion that additional vibrations would improve the sensation and likelihood that the user feels the vibrations is a matter of 

3. 	There is No Objective Reason that Modifying the Method of Tomlinson in the Manner Asserted by the Examiner Would Have Been a Predicted Success

	Appellant argues from page 21 line 5 to page 22 line 20 that one of ordinary skill in the art would not have arrived at a predicted success for pain mitigation as there is no indication that tying the vibrations to the gait cycle would mitigate pain, and that Hutcheon’s stimulus appears to be contestant rather than intermittent. Appellant further holds that the timing of pain relief to the gait cycle relies on teachings from the instant application, and that combining 




Group II: Claims 28 and 32-34

	Appellant argues from page 22 line 22 to page 23 line 12 that the modified Tomlinson device would not consider being used for treating a musculoskeletal condition, as Hutcheon teaches sustained stimulus, and does not consider vibrating other parts of the appendage. The argument is not well taken. Hutcheon teaches a device understood to be applicable to musculoskeletal conditions (see [0006] and [0056]), as well as providing its pain relief to associated tendons, muscles and joints [0022]. Such a stimulus would benefit a musculoskeletal injury, and it is clear that Hutcheon does discuss multiple surrounding tissues being affected by the applied vibratory stimulus, and hence additional stimuli in the area would improve on the delivered pain relief to the surrounding tissues. The sustained stimulus of Hutcheon is not part of the modified Tomlinson device, and it is understood that any vibration would impart some amount of pain relief to the area. 

Group III: Claims 29-31

	Appellant argues from page 23 line 14 to page 24 line 13 that the modified Tomlinson device would not consider being used for ALC injury, as Harry deals with subthreshold stimulation, and has been mentioned to be only relied upon to teach “using multiple vibrator locations” and the inclusion of Harry to teach ACL injuries being relieved relies on the Harry stimulus which is not part of the combination. The argument is not well taken. First, as seen in Hutcheon, the device is already understood to be applicable to musculoskeletal conditions (see 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785             
                                                                                                                                                                                           /QUANG D THANH/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an